Citation Nr: 1201171	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  09-26 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for toe disorder.

2.  Entitlement to service connection for back disorder.

3.  Entitlement to service connection for left knee chondromalacia patella.

4.  Entitlement to service connection for right knee chondromalacia patella.

5.  Entitlement to service connection for tailbone disorder.

6.  Entitlement to service connection for bilateral hip disorder.

7.  Entitlement to service connection for left ankle disability.

8.  Entitlement to service connection for right ankle disability.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2006 to October 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the claims sought.

In April 2011, the Veteran testified by videoconference before the undersigned Acting Veterans Law Judge at a Board hearing at the Houston RO.  A copy of the transcript has been associated with the record.

The issues of entitlement to service connection for left knee chondromalacia patella and for right knee chondromalacia patella are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  In April 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that she wished to withdraw from appeal claims of entitlement to service connection for tailbone disorder, bilateral hip disorder, left ankle disability, and right ankle disability.

3.  While the Veteran has complained of pain, no back disorder has been present during the pendency of this claim.

4.  No toe disorder has been present during the pendency of this claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant as to the claim of entitlement to service connection for tailbone disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of an appeal by the appellant as to the claim of entitlement to service connection for bilateral hip disorder have been met.              38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of an appeal by the appellant as to the claim of entitlement to service connection for left ankle disability have been met.                38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

4.  The criteria for withdrawal of an appeal by the appellant as to the claim of entitlement to service connection for right ankle disability have been met.              38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

5.  The criteria for service connection for back disorder have not been met.            38 U.S.C.A.  §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R.  §§ 3.102, 3.159, 3.303 (2011).

6.  The criteria for service connection for toe disorder have not been met.               38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R.   §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, at her Board hearing, the Veteran withdrew from appeal the matters of entitlement to service connection for tailbone disorder, bilateral hip pain, left ankle disability, and right ankle disability.  Thus, there remains no allegation of errors of fact or law for appellate consideration with respect to these matters.  Accordingly, the Board does not have jurisdiction to review these matters on appeal, and they must be dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claims, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a March 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also included information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The August 2007 rating decision reflects the initial adjudication of the claims after issuance of this letter.  Hence, the March 2007 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records and the reports of July 2007 VA examinations.

The Board also finds that no additional RO action to further develop the record in connection with the claims is required.  While VA has not obtained an adequate medical nexus opinion in connection with either claim, as explained in more detail, below, there is no medical indication whatsoever that the Veteran has either claimed disability for which service connection is sought-the fundamental criterion for an award of service connection.  As such, VA has no obligation to obtain further medical examination or opinion in connection with either claim.  See 38 U.S.C.A. 
§ 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate each claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error). 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002);     38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Back Disability

The Veteran asserts that she injured her back when she was hit by a duffle bag on the first day of basic training.  Service treatment records contain no diagnosis, treatment, or complaints of a back disability.  A July 2006 bone scan of the lumbar spine revealed normal bone activity.  Nevertheless, the Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals, such as tinnitus (i.e., ringing in the ears).  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Veteran is competent to state that she injured her back during service, and the Board finds that this statement is credible.  Despite this in-service injury, however, the competent evidence of record reflects that the Veteran does not have a current back disorder.

The Veteran was afforded a VA examination in July 2007.  The Veteran complained of a constant pain in her lower back, radiating into her upper hips.  On examination of her back, the Veteran reported tenderness around the left side of the paraspinous muscles.  Range of motion testing was within normal limits.  X-rays of the spine were taken and were normal.  The examiner noted that there were no signs of arthritis, joint damage, or stress fractures.  The Veteran was noted to have a normal examination for low back pain.  The examiner opined that the Veteran's back complaints were less likely than not caused by or a result of her in-service activity.  No rationale was provided for this opinion.

Although the Board finds that the VA opinion is inadequate without a supporting rationale, a new opinion is not required because, as indicated above, there is no medical indicia whatsoever, that at any point during the pendency of the claim, the Veteran has had a back disorder.  Despite the Veteran's complaints of pain, the competent evidence of record does not reflect such a diagnosis.  In fact, the 2007 examination conducted in conjunction with this claim revealed no spinal abnormalities.  While that examination was approximately four years ago, neither the Veteran nor her representative has since presented or identified any medical evidence reflecting a diagnosis of a back disorder.  In short, there is no competent evidence to support the claim.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection-on any basis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, the claim for service connection for back disorder must be denied, because the first essential criterion upon which to predicate a grant of service connection has not been met.

As for any direct assertions by the Veteran and/or her representative that there exists a current back disorder, such evidence provides no basis for allowance of the claim.  As indicated above, the matter on which this claim turns-a diagnosis of a current back disorder-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and her representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative opinion on such a medical matter such as this one.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for back disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Toe Disability

The Veteran asserts that she suffered stress fracture of the bilateral first toes in service.  Service treatment records reflect that the Veteran was found to have a mild stress reaction pattern in both first toes after a July 2006 bone scan.  Follow-up x-rays of the right foot revealed no evidence of fracture, dislocation, arthritic, or inflammatory changes.  The impression was a normal foot.

In July 2007, the Veteran was afforded a VA examination in response to her claim.  The Veteran noted that her symptoms improved after discontinuing fitness running activities associated with military training.  At that time, she substantially resolved any local signs including reducing intensity of pain and resolution of swelling.  The Veteran still complained of weather changes and mediated symptoms at the level of the toes.  On physical examination, the Veteran exhibited normal foot type bilaterally and symmetrically with normal form and function of tibialis posterior and tendo-Achilles.  There was no painful motion, edema, weakness, instability, or tenderness with attention to either foot, including careful attention to the toes, interphalangeal joints and metatarsophalangeal joints.  The Veteran's gait and weight bearing were normal without abnormal shoe wear pattern or callosities.  The Veteran's walking ability, standing ability, and distance tolerance were normal and unimpaired.  She did not use or require assistive devices.  There was no range of motion limitation with either foot.  The Veteran was diagnosed with resolved problems about the level of the toes with no evidence of residual fracture process or arthritic process or capsulitis.

As indicated above, there is no medical indicia whatsoever, that the Veteran been diagnosed with a toe disorder at any point during the pendency of this claim.  The competent evidence of record does not reflect such a diagnosis, and, in fact, the 2007 examination conducted in conjunction with this claim revealed no abnormalities of the feet or toes.  While that examination was approximately four years ago, neither the Veteran nor her representative has since presented or identified any medical evidence reflecting a diagnosis of a toe disorder.  In short, there is no competent evidence to support the claim.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection-on any basis.  See Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. at 225.  Consequently, the claim for service connection for toe disorder must be denied, because the first essential criterion upon which to predicate a grant of service connection has not been met.

As for any direct assertions by the Veteran and/or her representative that there exists a current toe disorder, such evidence provides no basis for allowance of the claim.  As indicated above, the matter on which this claim turns-a diagnosis of a current toe disorder-is within the province of trained medical professionals.  See Jones, 7 Vet. App. at 137-38.  As the Veteran and her representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative opinion on such a medical matter such as this one.  See, e.g., Bostain, 11 Vet. App. at 127, citing Espiritu, 2 Vet. App. 492.  See also Routen, 10 Vet. App. at 186 ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for toe disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

The appeal as to the claim for service connection for tailbone disorder is dismissed.

The appeal as to the claim for service connection for bilateral hip disorder is dismissed.

The appeal as to the claim for service connection for left ankle disability is dismissed.

The appeal as to the claim for service connection for right ankle disability is dismissed.

Entitlement to service connection for back disability is denied.

Entitlement to service connection for toe disability is denied.



REMAND

The Board's review of the claims file reveals that further RO action on the remaining claims on appeal is warranted.

The Veteran claims entitlement to service connection for left and right knee chondromalacia patella.  Service treatment records reflect that the Veteran had significant knee problems in service, which were noted to begin on the first day of basic training.  A bone scan revealed multiple stress-related activity changes and uptake consistent with degenerative changes, but x-rays revealed normal findings.  The Veteran was diagnosed with bilateral patellofemoral syndrome in service.

On July 2007 VA examination, the Veteran was found to have very slight patellofemoral crepitus in the left and right knees.  The Veteran was diagnosed with chondromalacia patella.  The examiner offered an opinion that all of the Veteran's joint complaints, including her knees, were less likely as not caused by or a result of her in-service activity.  No rationale was provided.

The Board finds that the Veteran's VA examination was inadequate, as the examiner did not provide any rationale as to his opinion.  He also did not discuss the significance of the Veteran's in-service bilateral knee complaints and diagnosis of bilateral patellofemoral syndrome.  In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided").  See also Daves v. Nicholson, 21 Vet. App. 46, 52 (2007).  Based on the foregoing, the Board finds that a new examination and medical opinion is necessary to determine the nature and etiology of the Veteran's left and right knee chondromalacia patella.

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake appropriate development to obtain copies of outstanding records pertinent to the Veteran's claims, if any.

2.  After receipt of any available records, the Veteran should be afforded a VA orthopedic examination with a physician to determine the nature and etiology of her left and right knee disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records, the July 2007 VA examination, and the Veteran's own statements. 

The physician should clearly identify all current disability/ies affecting the knees, to include previously diagnosed left and right knee chondromalacia patella.  Then, with respect to each such diagnosed disability, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the disability had its onset in or is otherwise medically related to service (to include the assessment of bilateral patellofemoral syndrome noted therein).

A clear rationale for all opinions should be noted, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), the claims file must be made available to the examiner for review. 

3.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file a copy of any notice of the date and time of the examination sent to her by the pertinent VA medical facility.

4.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claims may be granted.  If not, she and her representative should be furnished an appropriate Supplemental Statement of the Case and be provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


